Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146227 & (64)(65)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146227
                                                                     COA: 302370
                                                                     Genesee CC: 09-025987-FC
  LEONDRE JOVANTAE CARR,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 25, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 1, 2013                       _________________________________________
         p0325                                                                  Clerk